Mr. Justice Breese delivered the opinion of the Court. The plaintiff in error was in court by force of the proceedings on the first writ of error, sued out and prosecuted by himself. The judgment against him was reversed, and the cause remanded to the Circuit Court, consequently, no additional notice by the clerk of the pendency of the suit was necessary, and if the clerk, of his own mere motion, gave such notice, or caused one to be published, and that, too, imperfect and defective, it cannot and should riot prejudice the defendants in error. The plaintiff in error was properly in court on the remand of the cause. Ho matter, then, how imperfect' the second notice may have been, as it was supererogatory arid superfluous.. We are not satisfied the question here could properly be raised by motion. The eases referred to are not like this. It is so difficult to know the true names of persons from their manner of spelling them, especially those of foreign birth, as this plaintiff, from his name, would seem to be, that a party ought to have the opportunity of showing the person was known by the name by which he is sued, or that, spelled as it may be, it was pronounced in a certain way, and for this purpose, the party making the objection should plead in abatement. The judgment must be affirmed. Judgment affirmed.